Opinion of the Court
DARDEN, Judge:
The accused stands convicted of breaking restriction, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. He was sentenced to a bad-conduct discharge, confinement at hard labor for three months, and forfeiture of $90.00 per month for a like period. Two prior convictions were considered. Ameliorating action by both the convening and supervisory authorities leave this accused with a suspended punitive discharge in addition to confinement at hard labor and forfeitures of two months’ duration.
The president’s instructions on sentencing included advice on matters that on the one hand “logically” indicated that a more severe sentence should be adjudged or, on the other, that a more lenient sentence should be given. Similar advice was considered in United States v Wright, 18 USCMA 348, 40 CMR 60. A majority of the Court there held the instruction correct. Our decision in that case is controlling here.
*371The decision of the board of review is affirmed.
. Chief Judge Quinn concurs.